UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-6326



In Re: GREGORY LOUIS CHARLES,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CR-90-143-S)


Submitted:   May 28, 1999                   Decided:   June 18, 1999


Before WILLIAMS and MICHAEL, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Gregory Louis Charles, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory L. Charles filed this petition for a writ of mandamus

asking this court to compel the district court to respond to his

motion to dismiss an indictment.       The granting of a writ of manda-

mus is a drastic remedy to be used in extraordinary circumstances.

See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).       A petitioner

must show that he has a clear right to the relief sought, that the

respondent has a clear duty to perform the act requested by the

petitioner, and that there is no other adequate remedy available.

See In re First Fed. Sav. & Loan Ass’n of Durham, 860 F.2d 135, 138

(4th Cir. 1988).   Mandamus may not be used as a substitute for ap-

peal.    See In re Steelworkers of Am., 595 F.2d 958, 960 (4th Cir.

1979).   However, unreasonable delay is reviewable by mandamus.

     The district court has now entered an order denying Charles’

motion to dismiss the indictment. Therefore, the mandamus petition

is moot.    To the extent that Charles also seeks to challenge the

district court’s order, his remedy is to file an appeal from that

order.

     Accordingly, although we grant leave to proceed in forma pau-

peris, we deny Charles’ petition for a writ of mandamus.       We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                       PETITION DENIED


                                   2